Exhibit 10.34

SECOND AMENDMENT TO

AGREEMENT TO LICENSE

This Second Amendment (“Amendment”) to the Agreement to License by and between
Natural Alternatives International, Inc., a Delaware corporation (“NAI”), and
Compound Solutions, Inc., a California corporation (“CSI”), dated effective as
of July 1, 2011, as amend by that certain First Amendment to Agreement to
License effective as of January 6, 2012 (“Agreement”), is made and entered into
effective as of March 19, 2012 (“Effective Date”). Unless otherwise defined
herein, capitalized terms shall have the meanings given them in the Agreement.

1. The term “CSI,” as used in the Agreement, including in each amendment to the
Agreement, is revised to refer to Compound Solutions, Inc., together with its
successors, transferees and assigns.

2. Schedule 1 to the Agreement is hereby replaced in its entirety with the
Schedule 1 attached hereto.

3. Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

4. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and such
counterparts together shall constitute one instrument. Delivery by facsimile or
other electronic means of an executed counterpart hereof shall have the same
force and effect as delivery of an originally executed counterpart hereof.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

NAI Natural Alternatives International, Inc.,
a Delaware corporation

/s/ Kenneth E. Wolf

Kenneth E. Wolf, Chief Operating Officer & Chief Financial Officer CSI Compound
Solutions, Inc.,
a California corporation

/Matthew Titlow

Matthew Titlow, Chief Executive Officer